


EXHIBIT 10.1


AMENDMENT NO. 12
TO
CREDIT AGREEMENT


THIS AMENDMENT NO. 12 is entered into effective as of the 27TH day of October,
2008, by and between WINLAND ELECTRONICS, INC., a Minnesota corporation (the
“Borrower”) and M&I MARSHALL & ILSLEY BANK, a banking corporation organized and
existing under the laws of Wisconsin (“Bank”).


WHEREAS, Borrower and the Bank have entered into that certain Credit and
Security Agreement dated as of June 30, 2003, as amended (the “Credit
Agreement”) pursuant to which Bank has agreed to provide a revolving credit
facility to Borrower on the terms and conditions contained therein; and


WHEREAS, Borrower and Bank desire to amend certain provisions of the Credit
Agreement.


NOW, THEREFORE, Bank and Borrower hereby agree as follows:


1. Certain Definitions.  Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement.
 
2. Borrowing Base.  The definition of “Borrowing Base” set forth in Section 1.1
is hereby amended by deleting the figure “$2,250,000” set forth in clause
b.(ii)(b) thereof and replacing the same with the figure “$1,000,000”.
 
3. Tangible Net Worth Covenant.  Section 6.12 of the Credit Agreement is hereby
amended by deleting the text of said Section in its entirety and replacing the
same with the following: “The Borrower will maintain its Tangible Net Worth, on
a consolidate basis with all Subsidiaries, as of the end of each fiscal quarter
commencing with the fiscal quarter ending December 31, 2008, at not less than
$8,500,000.00.
 
4. Miscellaneous.  Except as specifically set forth herein, the Credit Agreement
shall remain in full force and effect, with no other modification or
waiver.  This Amendment shall be governed by, and construed in accordance with,
the laws of the State of Wisconsin.  This Amendment may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
taken together shall constitute one and the same agreement.  The Borrower hereby
restates and reaffirms its obligation under the Credit Agreement to pay on
demand all costs and expenses, including (without limitation) attorneys’ fees,
incurred by the Lender in connection with the Obligations, this Amendment, the
Loan Documents, and any other document or agreement related hereto, and the
transactions contemplated hereby.




IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 12 to
Credit Agreement to be executed as of the day and year first written above.



 M&I Marshall & Ilsley Bank      Winland Electronics, Inc.  
By:  /s/  Timothy J. Callinan
   
By:  /s/ Glenn A. Kermes
 
         Timothy J. Callinan
   
        Glenn A. Kermes
 
Its:   Vice President
   
Its:  Chief Financial Officer
 

 

         
By:  /s/  Ryan McKinney
     
        Ryan McKinney
   
 
 
Its:  Senior Vice President
   
 
 

 